Case 2:20-cr-00626-DWL Document 50 Filed 06/14/21 Page 1of 8

  
   

FILED

AO 467 goles a Deferflant to Appear in the District Where Charges are Pending and Transferring Bail

Jt

 

NTI 202
ITED STATES DISTRICT COURT WASPS. Distas
ESTERN DISTRICT OF TEXAS eros OF RT
AUSTIN DIVISION CPU Cage
USA
VS. Case No: AU:21-M -00481(1)

(1) Brannen Sage Mehaffey

Charging District: District of Arizona
Charging District's Case No.: 2:20-cr-626

§
§
§
§
§
§
ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district
court where the charges are pending to answer those charges. If the time to appear in that court has not
yet been set, the defendant must appear when notified to do so. Otherwise, the time and place to appear
in that court are:

 

Place: Courtroom No,
Date and Time:

 

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the
court where the charges are pending.

Date: June 11, 2021 Wt—

MARK LANE A
UNITED STATE$ MAGISTRATE JUDGE

 

 

 
 

Case 2:20-cr-00626-DWL Document 50 Filed 06/14/21 Page 2 of 8
Case 1:21-mj-00481-ML Document3 Filed 06/08/21 Page 2 of 2

    

 

UNITED STATES DISTRICT COURT FILED
‘WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION JUN 1 1 202)
v. Case Number: AU:21-M -00481(1) Cun
(1) Brannen Sage Mehaffey Charging District's Case No.: 2:20cr626

Waiver of Rule 5 & 5.1 Hearing
(Complaint/Indictment)

I understand that I have been charged in another district, the District of Arizona.

T have been informed of the charges and of my rights to:
(1) retain counsel or request the assignment of counsel if I am unable to retain counsel;
(2) an identity hearing to determine whether I am the person named in the charges;
(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has
been committed, to be held within 14 days of my first appearance if I am in custody and 21 days
otherwise, unless I have been indicted beforehand.
(5) 4 hearing on any motion by the government for detention;
(6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
I agree to waive my right(s) to:
( “J an identity hearing and production of the warrant,
( & a preliminary hearing.
( ae a detention hearing.
( AX an identity hearing, production of the warrant, and any preliminary or detention hearing to
which I may be entitled in this district. I request that any preliminary or detention hearing be
held in the prosecuting district, at a time set by that court.

I consent to the issuance of an order requiring my appearance in prosecuting djstrict where the

charges are pending against me.

   

 

b[r [2orf

Counsel for Defendant

 

 

 

 

 
 

Case 2:20-cr-00626-DWL Document 50 Filed 06/14/21 Page 3 of 8
Case 1:21-mj-00481-ML Document 5 (Court only) Filed 06/11/21 Page 1 of 1

UNITED STATES MAGISTRATE JUDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND HEARING
CASE NO. AU:21-M -00481(1) LOCATION: AUSTIN, TEXAS
DEFENDANT: (1) Brannen Sage Mehaffey ATTORNEY: Arnold Spencer
MAGISTRATE JUDGE: MARK LANE AUSA: Matt Devlin
CRD: Amanda Deichert INTERPRETER: N/A
COURT REPORTER: FTIR Gold - ERO PRETRIAL OFFICER: Kyona Stubbs
CSO: TIME: 1:07 PM - 1:17 PM (10 minutes)
HEARING DATE: June 11, 2021

PROCEEDINGS

 

2 EERE UUUUUUUU0

WAIVER OF PRELIMINARY HEARING/ARRAIGNMENT FILED

PRELIMINARY HEARING/ARRAIGNMENT HELD

COURT READ CHARGES TO DEFENDANT; DEFENDANT PLEADS NOT GUILTY

COURT FINDS PROBABLE CAUSE EXIST TO PRESENT CASE TO GRAND JURY FOR INDICTMENT
DETENTION HEARING HELD

WITNESS SWORN AND TESTIFIED

EXHIBITS OFFERED AND ADMITTED

ARGUMENT OF COUNSEL HEARD

MOTION TO DETAIN GRANTED/WITHDRAWN/DENIED

COURT FINDS THERE ARE CONDITIONS TO BE SET

CONDITIONS REVIEWED WITH DEFT WHO ACKNOWLEDGED UNDERSTANDING & SIGNED SAME
HEARING CONCLUDED

WRITTEN ORDER TO FOLLOW

 

 

 

 

11

 
 

Case 2:20-cr-00626-DWL Document 50 Filed 06/14/21 Page 4 of 8
Case 1:21-mj-00481-ML Document 4 (Court only) Filed 06/11/21 Page 1 of 1

UNITED STATES MAGISTRATE JUDGE
IDENTITY/PRELIMINARY HEARING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASENO. —_AU:21-M -00481(1) LOCATION: AUSTIN, TEXAS
DEFENDANT: (1) Brannen Sage Mehaffey ATTORNEY: Arnold Spencer
MAGISTRATE JUDGE: MARK LANE AUSA: Matt Devlin
CRD: Amanda Deichert INTERPRETER: N/A
COURT REPORTER: —FTR Gold - ERO PRETRIAL OFFICER: Kyona Stubbs, Linda Cano
CSO: TIME: 11:07 AM - 11:17 (10 minutes)
HEARING DATE: June 11, 2021
PROCEEDINGS
WAIVER OF IDENTITY/PRELIMINARY/DETENTION HEARINGS FILED
[___] PRELIMINARY HEARING/ARRAIGNMENT HELD
[___] COURT READ CHARGES TO DEFENDANT; DEFENDANT PLEADS NOT GUILTY
[___] COURT FINDS PROBABLE CAUSE EXIST TO PRESENT CASE TO GRAND JURY FOR INDICTMENT
[|] DETENTION HEARING HELD
[___] WITNESS SWORN AND TESTIFIED
[___] EXHIBITS OFFERED AND ADMITTED
[___] ARGUMENT OF COUNSEL HEARD
[___] MOTION TO DETAIN GRANTED/WITHDRAWN/DENIED
[___] COURT FINDS THERE ARE NO CONDITIONS TO BE SET
[__] CONDITIONS REVIEWED WITH DEFT WHO ACKNOWLEDGED UNDERSTANDING & SIGNED SAME
HEARING RESET TO 1:00PM
|__| WRITTEN ORDER TO FOLLOW

OTHER: Conditions of Release discussed pending approval of Judge in originating district.

 

 

10

 

 
 

Case 2:20-cr-00626-DWL Document 50 Filed 06/14/21 Page 5of 8
Case 1:21-mj-00481-ML Document 2 (Court only) Filed 06/08/21 Page 1 of 2

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

AUSTIN DIVISION
USA §
§
vs. § Criminal No.: AU:21-M -00481(1)
§
(1) Brannen Sage Mehaffey § Date Appeared: June 08, 2021
Defendant § Time: 1:40 PM - 1:46 PM (6 minutes)
INITIAL APPEARANCE - District of Arizona (2:20cr626)
l. Petition Filed June 1, 2021 Warrant Issued: June 1, 2021
Date Date
Arrested June 8, 2021 Agency: USMS
Date Agency
2. COURT PERSONNEL:
U.S. Magistrate Judge: MARK LANE
Courtroom Deputy: Amanda Deichert
Pretrial Officer:
Interpreter: N/A
3. APPEARANCES:
AUSA: ~ Excused
DEFT: - Excused
4. PROCEEDINGS:
a. Age 44 Education Gender Male
b. Defendant understands proceedings and is mentally competent. Y
c. Defendant is informed of constitutional rights. Y
d. Defendant understands charges. Y
e. If charged on complaint, Defendant informed of right to Preliminary Hearing. N/A
f. Defendant informed of right to legal counsel. Y

1) Defendant waives counsel.
2) Defendant states he/she will retain counsel.
X___3) Defendant states he has retained: Arnold Spencer
Phone No.:

 

 

 

 

4) Defendant requests appointment of counsel.

Defendant HAS NOT completed the CJA23 financial affidavit.
Court will appoint counsel in the interest of justice but will require an affidavit to be
completed by the next hearing.

Defendant HAS completed the CJA23 financial affidavit and the Court will

appoint counsel because:
The defendant is indigent at this time.
Even though the defendant is not indigent, counsel will be appointed in the interests
of justice.

The Court finds that the defendant is NOT eligible and denies request.

 

 
 

Case 2:20-cr-00626-DWL Document 50 Filed 06/14/21 Page 6 of 8
Case 1:21-mj-00481-ML Document 2 (Court only) Filed 06/08/21 Page 2 of 2

PROCEEDING MEMO - INITIAL APPEARANCE
In Re: (1) Brannen Sage Mehaffey
Page 2 of 2 Pages

g. PRE-TRIAL RELEASE:
1) The Government makes [| oral or [| written motion for detention under 18 USC 3142.
Court sets detention hearing for
2) The Court sua sponte moves for detention. The detention hearing is set for

 

 

 

 

at
3) The Defendant [_Jisreleased [| will be released on the following conditions:
Bond is set at $
(Check the following that apply:)
unsecured unsecured with 10% posted to the registery
cash or corporate additional sureties
3rd party custodian as set forth in Order Setting Conditions of Release
h. Temporary Detention issued Arraignment set for

 

i. REMOVAL PROCEEDINGS:
The Defendant is advised of Rule 20 and Rule 5 rights and ....
1) The Defendant waives Rule 5(c)(3)(D)(ii) and is detained pending removal to the
. Detention hearing is to be held in that district.
2) The Defendant waives Rule 5 and is released on bond. The Defendant is ordered to appear in the
on

 

 

 

or [| when notified by the prosecuting district.
X 3) The Defendant is detained [| released on bond and requests Rule 5(c)(3) hearing, The
Court sets hearing for Identity/Preliminary Hearings on June 11, 2021 at 11:00 am

j. Other:

 

 

 
Case 2:20-cr-00626-DWL Document 50 Filed 06/14/21 Page 7 of 8

U.S. District Court [LIVE]
Western District of Texas (Austin)

CRIMINAL DOCKET FOR CASE #: 1:21-mj-00481-ML All Defendants

Case title: USA v. Mehaffey

Other court case number: 2:20-cr-626-PHX-DWL District of

Arizona, Phoenix Division

Date Filed: 06/08/2021
Date Terminated: 06/11/2021

CLOSED

 

 

Assigned to: Judge Mark Lane

Defendant (1)

Brannen Sage Mehaffey
TERMINATED: 06/11/2021

Pending Counts Disposition

None

Highest Offense Level (Opening),
None

Terminated Counts Disposition

 

None

Highest Offense Level (Terminated)

None

Complaints Disposition

 

Pretrial Release Violation Petition

 

Plaintiff

 

USA represented by Matthew B. Devlin

Assistant United States Attorney

903 San Jacinto Blvd.

Suite 334

Austin, TX 78701

(512) 916-5858

Fax: (512) 370-1292

Email: matt.devlin@usdoj.gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

 

Date Filed | # | Docket Text

 

 

 
 

 

 

Case 2:20-cr-00626-DWL Document 50 Filed 06/14/21 Page 8 of 8

 

06/08/2021

-

Arrest (Rule 5/Rule 32.1) of Brannen Sage Mehaffey (jf) (Entered: 06/08/2021)

 

06/08/2021

Ito

Minute Entry for proceedings held before Judge Mark Lane: Initial Appearance in Rule 5(c)
(3)/ Rule 32.1 Proceedings as to Brannen Sage Mehaffey held on 6/8/2021 (Minute entry
documents are not available electronically.) (Court Reporter FTR Gold - ERO.) (jf)
(Entered: 06/08/2021)

 

06/08/2021

[uo

NOTICE OF HEARING as to Brannen Sage Mehaffey: Identity / Preliminary Hearing set
for 6/11/2021 at 11:00 AM before Judge Mark Lane.(jf) (Entered: 06/08/2021)

 

06/11/2021

|

Minute Entry for proceedings held before Judge Mark Lane:Identity / Preliminary Hearing
as to Brannen Sage Mehaffey held on 6/11/2021 (Minute entry documents are not available
electronically.) (Court Reporter FTR Gold - ERO.) (jf) (Entered: 06/1 1/2021)

 

06/11/2021

In

Minute Entry for proceedings held before Judge Mark Lane:Bond Hearing as to Brannen
Sage Mehaffey held on 6/11/2021 (Minute entry documents are not available electronically.)
(Court Reporter FTR Gold - ERO.) (jf) (Entered: 06/11/2021)

 

06/11/2021

Inn

ORDER Setting Conditions of Release. Signed by Judge Mark Lane. (jf) (Entered:
06/11/2021)

 

06/11/2021

Mm

WAIVER - Rule 5 as to Brannen Sage Mehaffey. (jf) (Entered: 06/1 1/2021)

 

06/11/2021

foo

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
CHARGES ARE PENDING AND TRANSFERRING BAIL as to Brannen Sage Mehaffey.
Signed by Judge Mark Lane. (jf) (Entered: 06/11/2021)

 

06/11/2021

 

 

Ko

 

Notice to District of Arizona, Phoenix Division of a Rule 5 , Rule 32, or Rule 40
Appearance as to Brannen Sage Mehaffey. Your case number is: 2:20-cr-626-PHX-DWL.
Docket sheet and documents attached. (If you require certified copies of any documents,
please send a request to TXWD_ECF_help@txwd.uscourts. gov. If you wish to designate a
different email address for future transfers, send your request to
InterDistrictTransfer_TXND@txnd.uscourts.gov.) (jf) (Entered: 06/1 1/2021)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACER Service Center

| Transaction Receipt |
| 06/14/2021 10:59:00 |
PACER ud1540:4260067:0||Client Code:
Login:

se Search 1:21-mj-00481-
Description: ||Docket Report Criteria: ML
|Billable Pages: ||! [[Cost: _|[o.10
|Exempt flag: |[Exempt [Exempt reason: l|Always |

 

 

PACER fee: Exempt

 

 

 
